Citation Nr: 0830233	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  08-05 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable rating for a 
partial loss of the maxilla with the loss of teeth numbered 
2, 3, 4, 5, 6, 7, and 8.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1948 to May 
1952.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The veteran served on active duty 
from September 1948 to May 1952.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2007 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefits sought 
on appeal.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1995 rating decision denied 
service connection for bilateral hearing loss.

2.  The evidence pertaining to the veteran's bilateral 
hearing loss received subsequent to the September 1995 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim.   

3.  The evidence does not show that the veteran's partial 
loss of the maxilla, with the loss of teeth numbered 2, 3, 4, 
5, 6, 7, and 8, is not replaceable by prosthetics.




CONCLUSIONS OF LAW

1. The September 1995 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for bilateral hearing 
loss. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  A compensable evaluation for the veteran's partial loss 
of the maxilla, with the loss of teeth numbered 2, 3, 4, 5, 
6, 7, and 8, is not warranted. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.150, Diagnostic Code 9915 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

In a September 1995 rating decision, the veteran was denied 
service connection for bilateral hearing loss, and he was 
advised of his appellate rights in October 1995.  The veteran 
did not appeal this decision and it became final.  In 
February 2007 the veteran filed a claim to reopen his 
previously denied claim for service connection for bilateral 
hearing loss.  For claims such as this received on or after 
August 29, 2001, a claim shall be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  "Material" evidence is evidence 
which relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

The evidence received since the September 1995 rating 
decision denying the veteran's claim for service connection 
for bilateral hearing loss includes VA treatment records, 
private medical treatment records, and a VA audiological 
examination.  This evidence is new because it was not 
previously associated with the claims file.

The evidence is material because it raises a reasonable 
possibility of substantiating the veteran's claim, and it is 
not cumulative or redundant of existing evidence.  A review 
of the September 1995 rating decision reveals that the 
veteran's claim for service connection was denied in part 
because the veteran did not have a current diagnosis of 
bilateral hearing loss at that time.  Since that time, the 
June 2007 VA audiological examination has established a 
current diagnosis of bilateral hearing loss .  Impaired 
hearing is considered a disability under C.F.R. §3.385 when 
either 1) the auditory threshold in any of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater, 2) when the auditory threshold in at least three of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 26 
decibels or greater, or 3) when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
June 2007 examination report reflects the existence of 
bilateral hearing loss based on both the veteran's pure tone 
audiometric readings, as well as his speech recognition 
scores.  In addition, a November 2002 VA treatment record 
attributes the veteran's current hearing loss to both 
presbycusis and noise exposure.  As the veteran contends his 
current condition was incurred during noise exposure in 
combat, this record is supportive of a positive link between 
the veteran's current diagnosis and service.  For these 
reasons the veteran's claim for bilateral hearing loss is 
reopened. 

Initial Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that the veteran expressed 
disagreement with the July 2007 decision granting him service 
connection for his dental disorder in October 2007.  As such, 
the veteran has appealed the initial evaluation assigned and 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present. See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran is presently assigned a noncompensable rating for 
his partial loss of the maxilla, with the loss of teeth 
numbered 2, 3, 4, 5, 6, 7, and 8, via Diagnostic Code (DC) 
9915. That Diagnostic Code provides for the next higher 
rating of 20 percent where there is evidence of a loss of 
less than 25 percent of the maxilla not replaceable by 
prosthesis.  The only evidence of record providing sufficient 
information in this regard is a June 2007 VA dental 
examination.  The June 2007 examiner found, "[p]roperly 
fabricated maxillary and mandibular dentures CAN be 
fabricated." (emphasis in original).  There is no evidence 
to the contrary of this in the claims file.  For this reason, 
the veteran's claim for an initial increased rating must be 
denied.
 
The Board has considered all the diagnostic codes under 38 
C.F.R. § 4.150 in an effort to determine whether the veteran 
may be entitled to a higher evaluation under a different 
code.  The only diagnostic code raised by the medical 
evidence at this time is DC 9913 which addresses the loss of 
teeth due to the loss of substance of the body of the maxilla 
or mandible without loss of continuity.  However, the 


compensable ratings available under this code all require 
evidence that the lost masticatory surface cannot be restored 
by suitable prosthetics.  Again, as the June 2007 VA dental 
examination report indicates that properly fabricated 
maxillary and mandibular dentures can be fabricated, this 
code cannot provide the basis for an increased rating.
 
In sum, the weight of the credible evidence demonstrates that 
the veteran's partial loss of the maxilla and loss of teeth 
does not warrant a compensable rating.  While the 
requirements of Fenderson have been considered, the evidence 
of record shows that the veteran's dental disability has not 
warranted a compensable rating at any point in the appeal 
period.  For all of these reasons, the veteran's claim must 
be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of 


original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
July 2001, March 2007, and November 2007 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter of 
November 2007 specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  The letters of March and November 2007 also 
provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
his claims be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

The Board additionally calls attention to Kent v. Nicholson, 
20 Vet. App. 1 (2006), which addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the veteran must be apprised as to the requirements 
both of the underlying service connection claim, as well as 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  Here, because the 
instant decision reopens the veteran's claim for entitlement 
to service connection for bilateral hearing loss, any 
deficiency with respect to notice regarding new and material 
evidence is moot.

Not all of the veteran's duty-to-assist letters were provided 
before the adjudication of the veteran's claims.  However, 
after he was provided the letters he was given a full 
opportunity to submit evidence, and his claims were 
subsequently readjudicated.  He has not claimed any prejudice 
as a result of the timing of the letters, and the Board finds 
no basis to conclude that any prejudice occurred.  Any notice 
defect in this case was harmless error.  The content of the 
aggregated notices, 


including the notice letters subsequently issued, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
hearing, and was afforded VA examinations in June 2007.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for bilateral hearing loss is 
reopened.

An initial compensable rating for a partial loss of the 
maxilla with the loss of teeth numbered 2, 3, 4, 5, 6, 7, and 
8, is denied.




REMAND

A remand is needed as to the veteran's claims for entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  A VA examination is necessary before these claims 
can be decided.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  Such an examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.
The Board does not dispute that the veteran currently suffers 
from both bilateral hearing loss and tinnitus, according to 
the most recent VA examination of June 2007.  As for the 
etiology of these conditions, the veteran contends, in a 
February 2007 letter for example, that his hearing problems 
were incurred while sending and receiving artillery and 
mortar fire in combat in Korea.  His DD Form 214 indicates 
receipt of the Combat Infantryman Badge. Such decoration does 
denote participation in combat.  Pursuant to 38 U.S.C.A. § 
1154(b) (West 2002), with respect to combat veterans, "[t]he 
Secretary shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary." See also 38 C.F.R. § 3.304(d) 
(2006).  However, the United States Court of Appeals for 
Veterans Claims (the Court) has further held that 38 U.S.C.A. 
§ 1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 


Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

Accordingly, a VA examination is needed to reconcile the 
conflicting nexus opinions of record.  The June 2007 VA 
examiner essentially provided a non-opinion, by stating, 
"this examiner cannot resolve this issue without resort to 
mere speculation."  The examiner added, "[a]lthough hearing 
loss is greater than would be expected form the aging process 
in isolation, today's findings are remote in time to military 
service, and the C-file does not include documentation of 
hearing loss or tinnitus symptoms in service or nearer in 
time to service. It is at least as likely as not that the 
tinnitus is related to the same etiology as the hearing 
loss."  Although these statements seem to support a negative 
nexus opinion, the VA examiner did not form such a 
conclusion.  Additionally, a November 2002 VA treatment note 
states that the veteran's hearing loss is consistent with 
both presbycusis and with noise exposure.  In addition, in 
the veteran's January 2008 VA Form 9, he referenced a private 
audiology record that allegedly contains the statement that 
his hearing problems are "'more likely than not related to 
service.'"  The Board has thoroughly reviewed the claims 
file, and cannot point to this report in the file.  The 
veteran should be asked to submit the report, or provide the 
necessary authorization forms to allow the RO to obtain the 
report on his behalf. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain the private 
audiology record he referenced in his 


January 2008 VA Form 9.  Thereafter, the 
RO should attempt to obtain those 
records.  Do not associate duplicate 
records with the file.

2.  Afford the veteran a VA audiological 
examination to 
ascertain the nature and etiology of his 
current hearing loss and his tinnitus.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's current hearing loss and 
tinnitus are in any way causally related 
to the presumed noise exposure sustained 
in combat.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


